              Case 4:17-cr-00034-JSW Document 612 Filed 02/26/21 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2                                                                         Feb 26 2021
   HALLIE HOFFMAN (CABN 210020)
 3
   Chief, Criminal Division
 4
   CYNTHIA L. STIER (DCBN 423256)
 5 Assistant United States Attorney
          11th Floor Federal Building
 6        450 Golden Gate Avenue, Box 36055
          San Francisco, California 94102
 7
          Telephone:     (415) 436-7000
 8        Fax:           (415) 436-7009

 9 Attorneys for United States of America

10                                  UNITED STATES DISTRICT COURT
11
                                  NORTHERN DISTRICT OF CALIFORNIA
12
                                            OAKLAND DIVISION
13
     UNITED STATES OF AMERICA,                     )   Case No. 3:17-CR-00034-002-JSW
14                                                 )
15           Plaintiff,                            )   APPLICATION TO REMOVE ECF NO. 605-12
        v.                                         )   AND [PROPOSED] ORDER
16                                                 )   .
     BRANDON JONES,                                )
17                                                 )
             Defendant.
                                                   )
18                                                 )
19
             The United States seeks to remove from the docket ECF No. 605-12 (Government’s Exhibit 13),
20
     which contains personal information. The redacted version of Government’s Exhibit 13 is attached
21

22 hereto.

23                                                         Respectfully submitted,

24                                                          DAVID L. ANDERSON
                                                            United States Attorney
25
                                                            /s/ Cynthia Stier
26                                                          CYNTHIA STIER
27                                                          Assistant United States Attorney
                                                            Attorneys for the United States of America
28
             Case 4:17-cr-00034-JSW Document 612 Filed 02/26/21 Page 2 of 2




 1

 2                                    [PROPOSED] ORDER

 3
            IT IS HEREBY ORDERED that ECF No. 605-12 be removed from the docket or blocked
 4
     from public view.
 5

 6

 7
     IT IS SO ORDERED.
 8

 9           )HEUXDU\
     Dated:________________________                ____________________________________
                                                   ______
                                                        ___
                                                          _ ______________
                                                                        _ __
                                                                        __ _ ________
10                                                 VIRGINIA
                                                   VIRGINNIA K.
                                                        IN    K DEMARCHI
                                                   UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
